Citation Nr: 9915825	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a bilateral knee 
disability, to include pain.

3.  Entitlement to service connection for the residuals of an 
injury to the left thumb, to include the loss of the 
thumbnail.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

6.  Entitlement to an increased evaluation for myofascial 
strain (previously described as low back pain, secondary to 
probable disc disease at L5-S1), currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida. 

A hearing was held in September 1997, in St. Petersburg, 
Florida, before Lawrence M. Sullivan, who is the Board member 
rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107 (West Supp. 1996)(amending 38 U.S.C.A. 
§ 7102(b) (West 1991)).  A transcript of the hearing was 
produced and has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Per a VA audiological examination, in accordance with the 
laws and regulations administered by the VA, the veteran does 
not have hearing loss of the right ear.

3.  The veteran claims that he suffered from an injury to the 
left thumb while in service that produced a loss of the 
thumbnail.  However, the service medical evidence does not 
corroborate his claim.

4.  Although the veteran has suffered from a skin condition, 
a recent dermatological examination failed to reveal findings 
of or symptoms indicative of a skin disease, disability, or 
condition.

5.  The veteran is shown by audiometric examination as having 
level I hearing in the right ear and level I hearing the left 
ear.

6.  Upon examination of the lower back, muscle spasms and 
neurological defects have not been found.  Although the 
veteran has some limitation of motion, the his complaints of 
pain are relieved through medication.  



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hearing loss of the right ear is denied for lack of 
entitlement to benefits under the law.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.385 (1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  The claim for entitlement to service connection for a 
bilateral knee disability, to include pain, is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 
Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for the 
residuals of an injury to the left thumb, to include the loss 
of a thumbnail, is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

4.  The claim for entitlement to service connection for a 
skin condition is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

5.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6260 (1998).

6.  The criteria for an evaluation in excess of 20 percent 
for myofascial strain (previously described as low back pain, 
secondary to probable disc disease at L5-S1) have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After serving over twenty-three years in the US Navy, the 
veteran retired and applied for VA benefits claiming that he 
had various disabilities that were incurred in or caused by 
his active duty service.  Several conditions were service 
connected and disability evaluations assigned.  Upon 
receiving notification of the disability evaluations, along 
with the disabilities, conditions, and diseases that were not 
service-connected, the veteran appealed to the Board for 
review.  This decision encompasses those issues that were not 
previously addressed in the Board's April 3, 1998, decision.

I.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.  Yet, before a 
determination is made on the merits of the claim, it must be 
decided as to whether that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  Hearing Loss of the Right Ear

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for hearing loss of the right ear.  

The veteran maintains that he now suffers from hearing loss 
of the right ear and that said hearing loss was caused by his 
many years service in the US Navy.  The service medical 
records are negative for any type of treatment for or 
findings of permanent hearing loss of the right ear.  The 
various re-enlistment physicals do show that the veteran had 
high frequency loss at different times during his tenure in 
the service; however, there is no evidence of record that 
this was a chronic, vice acute, condition.  Since the service 
medical records do not show treatment for or findings of a 
chronic, permanent hearing loss of the right ear, the Board 
must conclude that this condition did not exist while he was 
in service.

To support his petition for VA benefits, the veteran 
underwent an audiological examination at the VA Medical 
Center in Lake City, Florida. VA Form 2507, Audio Exam, 
February 11, 1995.  The results, in pure tone thresholds, in 
decibels, from that examination were as follows:

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
25
LEFT
5
15
15
45
65

Speech audiometry revealed speech recognition ability of 98 
percent in both ears. 

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), has 
stated:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz 
are all less than 40 decibels; the 
thresholds for at least three of these 
frequencies are 25 decibels or less; and 
the speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better.

	. . . The Court noted [in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992)] 
there that the Secretary's stated purpose 
in promulgating section 3.385 in 1990 was 
"to establish criteria for the purpose 
of determining the levels at which 
hearing loss becomes disabling" and to 
establish "a department-wide rule for 
making determinations regarding service 
connection for impaired hearing".  Id. 
at 89 (quoting 55 Fed.Reg. 12348-02 
(1990)). . . .

....

In his response, the Secretary states 
that section 3.385 does not preclude an 
award of service connection for a hearing 
disability established by post-service 
audiometric and speech-recognition 
scores, even though hearing was found to 
be within normal limits on audiometric 
and speech-recognition testing at the 
time of separation from service.  He 
asserts that the purpose of section 3.385 
is to establish guidelines for 
determining when a hearing "disability" 
is present within the meaning of 38 
U.S.C.A. § 1110 (West 1991), so that 
service-connected disability compensation 
may be awarded, and that, "[r]egardless 
of when the regulation's threshold 
criteria are met, a determination must be 
made as to whether the 'disability' was 
incurred in or aggravated by service.". 
. .

The Court agrees with the Secretary's 
assertion that section 3.385 does not 
preclude service connection for a current 
hearing disability where hearing was 
within normal limits on audiometric 
testing at separation from service.  
Although that regulation speaks in terms 
of "service connection", it operates to 
establish when a measured hearing loss is 
(or, more accurately, is not) a 
"disability" for which compensation may 
be paid, provided that the requirements 
for service connection are otherwise met 
under 38 U.S.C.A. §§ 1110, 1112 and 38 
C.F.R. §§ 3.303, 3.307.  Cf. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) 
("establishing service connection 
requires a finding of the existence of a 
current disability and a determination of 
a relationship between that disability 
and an injury or disease incurred in 
service or some other manifestation of 
the disability during service"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) ("there must be evidence both 
of a service-connected disease or injury 
and a present disability which is 
attributable to such disease or 
injury").  Therefore, when audiometric 
test results at a veteran's separation 
from service do not meet the regulatory 
requirements for establishing a 
"disability" at that time, he or she 
may nevertheless establish service 
connection for a current hearing 
disability by submitting evidence that 
the current disability is causally 
related to service.  As the Court stated 
in Godfrey, supra, where there was no 
evidence of the veteran's hearing 
disability until many years after 
separation from service, "[i]f evidence 
should sufficiently demonstrate a medical 
relationship between the veteran's in-
service exposure to loud noise and his 
current disability, it would follow that 
the veteran incurred an injury in 
service; the requirements of section 1110 
would be satisfied."  See also Cosman, 
supra (service connection may be 
established for psychiatric disorder 
manifest many years after separation); 
Triplette, supra (same); Douglas, supra 
(same as to carcinoma manifest many years 
after separation).

In applying the Court's analysis to the case before the 
Board, 38 C.F.R. § 3.385 (1998) clearly prohibits an award of 
service connection for the veteran's claimed right ear 
hearing loss.  On his VA audiometric examination, none of the 
veteran's threshold hearing levels was greater than 40 dB.  
In fact, only one of the threshold hearing levels was greater 
than 20 dB and that measurement was only 25 dB.  Section 
3.385 prohibits a finding of a hearing disability only where 
threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hz are all less than 40 decibels and at least three of those 
threshold levels are 25 dB or less.  38 C.F.R. § 3.385 
(1998).  Thus, since the veteran's hearing status does not 
meet the criteria for defective hearing set forth in 38 
C.F.R. § 3.385 (1998), service connection is not warranted.  
Consequently, the Board is unable to reach a favorable 
decision on this issue.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991) [and subsequently (West 1991 & Supp. 1998)], the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Sabonis decision further 
dictated that when there is a lack of entitlement under the 
law or an absence of legal merit, the claim should be 
dismissed.  Moreover, the action of Board should be 
terminated immediately concerning that issue.  See also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).

Because the veteran does not have a hearing loss that is 
recognized as a disorder for VA compensation purposes, there 
is no legal basis upon which to warrant a grant of 
entitlement to service connection this disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.385, 4.9 (1998).  Thus, the veteran's 
claim is denied in accordance with Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

B.  Bilateral Knee Disability Including Pain

After claiming that he suffered from a bilateral knee 
condition that was due to his military service, the veteran 
underwent a physical examination by a VA doctor in January 
1995.  Upon examination, the doctor found the following:

Knees.  The knees were normal, equal; no 
deformity, no swelling, and no effusion.  
Both knees were stable.  The range of 
motion was normal.  There was the feeling 
of numbness at the lateral aspect of the 
left knee that went down a little over 
the anterior aspect of the left calf.  
This also extended down to the dorsum of 
the foot and the heel of the left foot.

A specific diagnosis of a bilateral knee condition or 
disability was not made.

X-ray films of the knees were accomplished in July 1998.  
They showed mild narrowing in the medial compartments of both 
knees; there were no other abnormalities shown via x-ray.  
After the x-rays were accomplished, the veteran underwent an 
orthopaedic examination that produced the below results:

On physical examination, he walks with a 
normal gait.  He has no effusion.  He has 
full and symmetric range of motion at 0-
130 degrees bilaterally.  He is stable to 
varus and valgus stress at 0-30 degrees.  
He has a negative Lachman's [sic] 
anterior drawer, posterior drawer, and no 
posterior sag.  He has no joint line 
tenderness.  He is nontender on his 
medial and lateral patellar facet on the 
left.  He has negative patellar grind.  
He has no crepitus range of motion.  He 
has a normal neurovascular exam distally.

X-rays are normal.

Impression:  Patellofemoral pain 
syndrome.

Plan:  This [the patellofemoral pain 
syndrome] is unrelated to his military 
involvement and is just a tendinitis-type 
picture.  Patellofemoral pain is very 
common and surgery is not indicated.  As 
far as his BVA remand, I believe that I 
have answered all of the questions.  He 
has full and symmetrical range of motion.  
He has a normal examination with no 
evidence of atrophy, no crepitus, and no 
evidence of disability.

In addition to those clinical findings, after talking with 
the veteran, the examiner noted that the veteran admitted 
that he had not injured his knees while in the Navy.  The 
veteran also commented that he suffered from an occasional 
"catching behind his kneecaps" when climbing and descending 
stairs, but did not experience instability or catching 
normally.

The veteran's service medical records do not show a diagnosis 
of or findings indicative of a bilateral knee condition while 
he was on active duty.  Since these records do not reveal 
such a disability, and without evidence to the contrary, the 
Board concludes that such a condition did not exist while he 
was in service.

While the claims folder contains post-service medical records 
that support the veteran's contentions that he now suffers 
from some type of knee condition, those same records do not 
etiologically link the condition with the veteran's military 
service.  They also fail to suggest that his various service-
connected disabilities caused or resulted in the development 
of a bilateral knee disability, and those same medical 
records do not suggest, insinuate, or assert that his 
service-connected disabilities have aggravated his present 
knee discomfort.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, there are only the veteran's contentions that his 
current bilateral knee pain is the result of either his 
military service. 

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As noted, the only 
evidence to support the veteran's claim are his assertions.  
Competent medical evidence has not been submitted that would 
corroborate the veteran's claims.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
bilateral patellofemoral pain syndrome (a bilateral knee 
condition) with his service do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  
Therefore, the claim of entitlement to service connection for 
a bilateral knee disability to include pain is not well-
grounded and the claim is denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).  

C.  Residuals of an Injury to the Left Thumb

The Board acknowledges that the veteran now has a missing 
thumbnail, and that this loss of may have been do to an 
injury to the left thumb.  Thus, the veteran has met one of 
the requirements of Caluza in that he now has a present 
disability.  However, in order to fulfill the other two 
requirements set forth in Caluza, there must be a medical 
opinion etiologically linking his current disability with his 
military service and there must be a chronicled inservice 
event that has led to his present disability.

Unfortunately for the veteran, his service medical records do 
not reflect treatment for or an actual injury to the left 
thumb.  Hence, there are just the veteran's statements that 
said injury occurred while he was in service.

In order to be well-grounded, the medical evidence must show 
that this condition is related to his military service or to 
a service-connected disability.  A review of the medical 
records does not support this hypothesis.  That is, for a 
claim to be well-grounded, there must be competent medical 
evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that the veteran suffered an injury to the 
left thumb while in service or that the veteran's current 
thumb condition is related to his military service or some 
other service-connected disability, it is the decision of the 
Board that the veteran has not presented a well-grounded 
claim.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim fails and service connection for the residuals of an 
injury to the left thumb to include the lack of a thumbnail 
is denied.

D.  Skin Condition

With respect to the veteran's claim for entitlement to 
service connection for a skin condition, is there medical 
evidence showing that he now suffers from a skin condition 
that may be related to service.  The answer to the question 
is an unqualified no.  

When the veteran originally applied for benefits in April 
1994, he underwent a VA General Medical Examination at the 
VAMC.  See General Medical Examination, January 25, 1995.  
During the course of that examination, the veteran was 
diagnosed with tinea versicolor or pityriasis versicolor of 
the chest area.  However, when the veteran was re-examined in 
July 1998, the veteran's face, back, chest, arms, and legs 
were clear of any tinea versicolor and any other skin 
disability, condition, or disease.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury and disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence of that the veteran now suffers from a skin 
condition, the Board finds that the veteran has not presented 
a well-grounded claim in accordance with Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Rabideau stands for the 
principle that in order for service connection to be granted 
a current disability must be present.  If a disability does 
not presently exist, then the claim will not be plausible, 
and thus, not well-grounded.  

In this instance, there are only his statements in support of 
his claim and previous medical records.  The current medical 
reports do not confirm the presence of a skin condition such 
as tinea versicolor.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  Therefore, the claim fails and service connection 
for this claimed condition is denied.

II.  Increased Evaluation

In addition to asking for service connection for various 
conditions, the veteran also contends that his left ear 
hearing disability and his lower back condition are 
underrated.  The Court has previously held that a claim for 
an increased rating for a disability is generally well-
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of two disability ratings, not pursuing 
an increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

A.  Hearing Loss of the Left Ear

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech reception tests together with the average hearing-
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
reported as result of VA regional office or authorized 
audiology clinic examinations.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 3.383(a)(3), 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998).

On the authorized audiological evaluation performed in 
February 1995, pure tone thresholds with respect to the left 
ear were 15, 15, 45, and 65, respectively, at 1000, 2000, 
3000 and 4000 cycles per second, respectively, with an 
average frequency of 3540.  Per this same report, the speech 
recognition score was 98 percent.

Table VIa*
Average Puretone Decibel Loss
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85(c).

Using the chart above, the first findings indicate hearing 
acuity at level I in the right ear in accordance with 38 
C.F.R. § 4.87, Part 4, Diagnostic Code 6100 (1998).  The 
veteran is not service connected for a right ear hearing 
loss, so hearing in that ear is considered normal, or level 
I.  In applying the schedular criteria to these test results, 
with the left ear at level I, and the other ear at level I, 
[see chart below] only a noncompensable disability rating is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 6100 (1998).  

Percentage Evaluations for Hearing Impairment

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
*  Entitled to special monthly compensation under 38 C.F.R. 
3.350(a) (38 U.S.C. 314(k)).

[41 FR 11298, Mar. 18, 1976, as amended at 52 FR 44119, Nov. 
18, 1987]

Hence, because the audiological results do not support an 
increased evaluation, the veteran's request is denied.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
6100 (1998).  The Board adds that if, in the future, the 
veteran's hearing would become worse, he is encouraged to 
seek reexamination of his service-connected disability.  If 
the worsening condition were found on examination, the 
results might lead to a greater disability evaluation.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

B.  Myofascial strain (previously described as low back pain,
 secondary to probable disc disease at L5-S1)

The veteran's lower back condition has been classified as 
"low back pain secondary to probable disc disease at the 
level of L5-S1" and more recently as myofascial strain.  The 
diagnostic criteria used to assign a disability rating for 
the veteran's condition are found at 38 C.F.R. Part 4, 
Diagnostic Codes 5299 and 5293 (1998).  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  Per 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998), intervertebral disc syndrome 
will be rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.
				60 Percent Disabling

Severe; recurring attacks, with 
intermittent relief.
				40 Percent Disabling

Moderate; recurring attacks.
				20 Percent Disabling

Mild.				10 Percent 
Disabling

During the first examination of the veteran conducted after 
his retirement from the US Navy, the range of motion studies 
conducted produced the following results:

Normal ROM (In Degrees).....Measured 
ROM (In Degrees)

Forward Flexion		95			75
Backward Extension	35			25
Right Lateral Flexion	40		
	25
Left Lateral Flexion	40			25
Rotation to the Right	35		
	20
Rotation to the Left	35			20

VA General Medical Examination, January 25, 1995.

An orthopaedic examination conducted in July 1998 generated 
the following readings:


Normal ROM (In Degrees).....Measured 
ROM (In Degrees)

Forward Flexion		95			90
Backward Extension	35			10
Right Lateral Flexion	40		
	20
Left Lateral Flexion	40			15
Rotation to the Right	35		
	45 [sic]
Rotation to the Left	35			50 
[sic]

The same examination also produced a diagnosis of moderate 
myofascial strain with no evidence of sciatica or lumbar 
radiculopathy or myelopathy.  Although the veteran reported 
pain in his lower back, pain was not shown upon examination.  
A neurological examination conducted about the same time also 
found no lumbar radiculopathy.  See Neurological Exam, 
September 26, 1996.  

The various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, despite being diagnosed as having 
degenerative disc disease, the records have not shown that 
the veteran suffers from an absent ankle jerk or neurological 
findings consistent with a condition affecting the discs.  
Moreover, he appears to have full motor strength, and all 
reflexes are present.  The same records do not show that the 
veteran has muscle spasms and tenderness of the back.  When 
measured last, his range of motion was found to be moderately 
restricted, and he complained of chronic pain although this 
was not recorded by the most recent examiner.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The clinical findings 
do not indicate that a disability rating greater than 20 
percent should be assigned.  He does not suffer from muscle 
spasms, radiculopathy is not manifested, and pain and 
tenderness were not found during the last VA examination.  
Although his range of motion is restricted, it is not so 
restricted as to warrant a 40 percent disability rating. 

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced lumbar spine 
and disc condition have not been presented.  Thus, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. 4.1, 4.2, 4.10, Part 4, 
Diagnostic Code 5293 (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Entitlement to service connection for hearing loss of the 
right ear is denied.

2.  Entitlement to service connection for a bilateral knee 
disability, to include pain, is denied.

3.  Entitlement to service connection for the residuals of an 
injury to the left thumb, to include the loss of the 
thumbnail, is denied.

4.  Entitlement to service connection for a skin condition is 
denied.

5.  Entitlement to a compensable evaluation for hearing loss 
of the left ear is denied.

6.  Entitlement to an increased evaluation for myofascial 
strain (previously described as low back pain, secondary to 
probable disc disease at L5-S1) is denied.  




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
  That appeal also included a claim for entitlement to service connection for the residuals of an injury to the 
left eye and for an unnamed disability secondary to exposure to asbestos, along with an increased evaluation 
for tinnitus.  In a decision dated April 3, 1998, the Board addressed and denied those three issues.  The Board 
then remanded the claim to the RO for the purpose of obtaining additional information.  That information 
was obtained and has since been returned to the Board for final review.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United States Court 
of Appeals for Veterans Claims, then known as the United States Court of Veterans Appeals (Court), held 
that the appellant in that case had not presented a well-grounded claim as a matter of law.  The Court pointed 
out that ". . . unlike civil actions, the Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an allegation; the claimant must submit supporting 
evidence."  Tirpak, 2 Vet. App. at 611.

